— Appeal by defendant from an order of the Supreme Court, Suffolk County, dated July 7, 1980, which denied his motion to dismiss the action for failure to prosecute. Order reversed, on the law, without costs or disbursements, motion granted, and complaint dismissed. A party opposing a motion pursuant to CPLR 3216 to dismiss an action must include, inter alia, an affidavit of merits (see Keating v Smith, 20 AD2d 141; Sortino v Fisher, 20 AD2d 25). Plaintiff’s failure to include such an affidavit among her papers necessitates the granting of this motion. Mangano, J. P., Rabin, Hargett and Weinstein, JJ., concur.